Citation Nr: 0315140	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  97-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral claw toes, 
with metatarsalgia, claimed as secondary to service-connected 
bilateral plantar warts.  


REPRESENTATION

Appellant represented by:	Thomas C. Bogle, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

In April 1999, the Board found that the veteran had submitted 
new and material evidence that was sufficient to reopen his 
claim for service connection for bilateral claw toes, with 
metatarsalgia, which had been denied by the Board in March 
1976.  Finding that the claim was reopened, the Board then 
found the claim to be well grounded under the then-applicable 
law, and remanded the claim to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, for de novo adjudication.  

In an April 2001 rating action, the RO denied the claim and 
the case was returned to the Board.  In an October 2001 
decision, the Board denied service connection for bilateral 
claw toes, with metatarsalgia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a December 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's October 2001 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
aforementioned decision and remanded the issue of service 
connection for bilateral claw toes, with metatarsalgia, to 
the Board for issuance of a readjudication decision that 
takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA) and to obtain a medical 
opinion as to whether the veteran's currently claimed 
bilateral toe disorder is etiologically related to and/or 
aggravated by his service-connected bilateral plantar warts.  




REMAND

In the October 9, 2001, decision, the Board addressed the 
VCAA and noted that all duties were complied with through two 
Board decisions and Statements of the Case.  However, in the 
December 2002 Joint Motion, it was argued that the 
communication contained in the veteran's record did not 
satisfy the standard erected by the VCAA.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002) (decided 
subsequent to the Board's October 2001 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (also decided subsequent to the 
Board's October 2001 decision).  Hence, because VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

Further, the Joint Motion noted that, in consideration of 
secondary service connection, under 38 C.F.R. § 3.310(a) 
(2002), for a disability that is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted also includes consideration of 
aggravation of a nonservice-connected condition that is 
proximately due to or the result of a service-connected 
disability.  In the veteran's case, the Joint Motion included 
obtaining a medical opinion as to whether the veteran's 
claimed bilateral claw toes, with metatarsalgia, is at least 
as likely as not related to and/or aggravated by his service-
connected bilateral plantar warts.  If aggravation is found, 
compensated may be awarded for the degree of disability, but 
only that degree, over and above the degree of disability 
existing prior to aggravation.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.310, 3.322 (2002); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  Thereafter, the RO should schedule the 
veteran for a VA examination, by a 
podiatrist, of his bilateral claw toes, 
with metatarsalgia.  All appropriate tests 
and studies are to be accomplished and all 
clinical findings should be reported in 
detail.  The veteran's claims file is to 
be made available to the medical examiner 
for review.  A notation to the effect that 
this record review took place should be 
included in the report of the podiatrist.  
Following review of the record and 
examination of the veteran, the examiner 
is to offer opinions as to:  a) whether 
the claimed bilateral claw toes, with 
metatarsalgia, is at least as likely as 
not related to the veteran's service-
connected bilateral plantar warts, and  
b) if there is no etiological 
relationship, whether it is at least as 
likely as not that the service-connected 
bilateral plantar warts aggravate or 
permanently aggravated, the claimed 
bilateral claw toes, with metatarsalgia, 
and, if so,  c) the level of disability 
that is attributable to such aggravation.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth and incorporated with the 
veteran's claims file.  

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed, to the extent 
possible, in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Upon completion of the development of 
the record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should consider, on a de 
novo basis, the issue of entitlement to 
service connection for bilateral claw 
toes, with metatarsalgia, claimed as 
secondary to service-connected bilateral 
plantar warts, to include consideration 
under Allen.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

5.  Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


